 

Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
NANCY MALDONADO, AS THE ADMINTRATRIX
OF THE ESTATE OF JONATHAN MALDONADO,

Plaintiff,
VS.
ANWSER
THE TOWN OF GREENBURGH, POLICE OFFICER
JEAN-PAUL LARA, LIEUTENANT GREGORY P. 18 CV 11077
ATTALIENTI, POPICE OFFICER S.H. DEASTIS,
POLICE OFFICER S.M. HARDING, POLICE OFFICER (KMK) (LMS)

B.P. DOHERTY, POLICE OFFICER M.C. COLE,

POLICE OFFICER A. MARZELLA, POLICE OFFICER
A.B. PREISER, POLICE OFFICER RICHARD MAGUIRE,
DETECTIVE/PARAMEDIC SEAN FREEMAN, EMP F/N/U
THOMPSON, PARAMEDIC KENNETH THOMPSON,
PARAMEDIC KENNETH MORELLO,

Defendants.

 

x

Defendants, Police Officer Jean-Paul Lara, Lieutenant Gregory P. Attalienti, Police Officer
S.H. Deastis, Police Officer S.M. Harding, Police Officer B.P. Doherty, Police Officer M.C. Cole,
Police Officer A. Marzella, Police Officer A.B. Preiser, Police Officer Richard Maguire,
Detective/Paramedic Sean Freeman, by their attorney Thomas J. Troetti, as and for an Answer to
the Verified Complaint of the plaintiff, Nancy Maldonado, as the Administratrix of the Estate of
Jonathan Maldonado, allege as follows:

FIRST: Denies knowledge or information sufficient to form a belief as to the allegations
set forth at those paragraphs of the Complaint designated “4,” “17,” “18,” “19,” “20,” “21,” “22,”
M8 a SS OG OF 8 9 30 31? 8392 “SR OAL AO 53 SSA anid Gn

SECOND: Denies the allegations set forth at those paragraphs of the Complaint designated

yee ee “34.” 35.7 362" Ope “39.” “40,” “42,” “43,” “44.” S457 “46,” “47,” S502 “ok ae

 

 
 

Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 2 of 8

ree oly 38s S59 S60, 61 65? 906,. 67. SBR 0 7 99 gn ee es
lg 1D FBO? EBA 82, BAS RS BO. RT,” FBR 80 OL. 04 806 * HOF Fe 8
LOO." 102." “104.” 105;” "106." “108. “112 and “114”

THIRD: Denies knowledge or information sufficient to form a belief as to the allegations
set forth at those paragraphs designated “1,” “2,” “3,” “5,” “62,” of the Complaint and refers all
questions of law to the Court.

FOURTH: The answering defendants repeat and reallege those allegations of the Answer
to those paragraphs of the Complaint designated “64,” “69,” “73,” “78,” “83,” “92,” “99,” “103,”
*1.09and 113,”

FIFTH: Denies the allegations of paragraph “6,” except to admit that the Defendant
Police Officer Jean-Paul Lara was, and is, employed as a police officer by the Town of Greenburgh
and, at all times relevant, was acting under the color of law and within the scope of his
employment.

SIXTH: Denies the allegations of paragraph “7,” except to admit that the defendant
Lieutenant Gregory P. Attalientil was, and is, employed as a police officer by the Town of
Greenburgh and, at all times relevant, was acting under the color of law and within the scope of
his employment.

SEVENTH: Denies the allegations of paragraph “8,” except to admit that the defendant
Police Officer S.H. Deastis was, and is, employed as a police officer by the Town of Greenburgh
and, at all times relevant, was acting under the color of law and within the scope of his
employment.

EIGHTH: Denies the allegations of paragraph “9,” except to admit that the defendant

Police Officer S.M. Harding was, and is, employed as a police officer by the Town of Greenburgh

 

 
 

Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 3 of 8

and, at all times relevant, was acting under the color of law and within the scope of his
employment.

NINTH: Denies the allegations of paragraph “10” that the defendant Police Officer B.P.
Harding is employed as a police officer by the Town of Greenburgh.

TENTH: Denies the allegations of paragraph “11,” except to admit that the defendant
Police Officer M.C. Cole was, and is, employed as a police officer by the Town of Greenburgh
and, at all times relevant, was acting under the color of law and within the scope of his
employment.

ELEVENTH: Denies the allegations of paragraph “12,” except to admit that the defendant
Police Officer A. Marzella was, and is, employed as a police officer by the Town of Greenburgh
and, at all times relevant, was acting under the color of law and within the scope of his
employment.

TWELTH: Denies the allegations of paragraph “13,” except to admit that the defendant
Police Officer R.L. Davis was, and is, employed as a police officer by the Town of Greenburgh
and, at all times relevant, was acting under the color of law and within the scope of his
employment.

THIRTEENTH: Denies the allegations of paragraph “14,” except to admit that the
defendant Police Officer A.B. Preiser was, and is, employed as a police officer by the Town of
Greenburgh and, at all times relevant, was acting under the color of law and within the scope of
his employment.

FOURTEENTH: Denies the allegations of paragraph “15,” except to admit that the

defendant Police Officer Richard Maguire was, and is, employed as a police officer by the Town

 

 
 

Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 4 of 8

of Greenburgh and, at all times relevant, was acting under the color of law and within the scope of
his employment.

FIFTEENTH: Denies the allegations of paragraph “16,” except to admit that the defendant
Detective/Paramedic Sean Freeman was, and is, employed as a police officer by the Town of
Greenburgh and, at all times relevant, was acting under the color of law and within the scope of
his employment.

SIXTEENTH: Admits the allegations of paragraph “48” that Jonathan Maldonado was
taken to White Plains Hospital.

SEVENTEENTH: Denies that allegations of paragraph “55,” except to admit that
Defendant Lieutenant Attaliento was on the scene and, together with other supervisors, was
responsible for directing some of the actions of some of the Greenburgh police officers.

EIGHTEENTH: Denies the allegations of paragraph “90,” except to admit that the Town
of Greenburgh would be responsible under the doctrine of respondent superior for all actions taken
by the answering defendants within the scope of their employment as police officers and leaves all
questions of law to the Court.

NINETEENTH: Denies the allegations of paragraph “93,” except to admit that at all
times mentioned the defendant police officers discharged their duties within the scope of their
employment.

TWENTIETH: Denies the allegations of paragraph “95,” except admits that the
defendant, TOWN OF GREENBURGH, is responsible for all actions of its employees taken within

the scope of their employment.

 

 
 

Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 5 of 8

TWENTY-FIRST: Admits the allegations of paragraph “101,” that the defendant, Town of
Greenburgh, is responsible for its employees’ actions taken within the scope of their employment,
including police officers and medical personnel.

TWENTY-SECOND: Admits the allegations of paragraph “107,” that the defendant,
TOWN OF GREENBURGH,, is responsible for its employees’ actions taken within the scope of
their employment, including police officers and medical personnel.

TWENTY-THIRD: Denies the allegations of paragraph “110,” except to admit that at all
times mentioned the defendants, Lara, Attalienti, Deastis, Harding, Doherty, Cole, Marzella,
Davis, Preiser, Maguire and Freeman were acting within the scope of their employment as police
officers and/or medical personnel for the Defendant, Town of Greenburgh.

TWENTY-FOURTH: Denies the allegations of paragraph “111,” except to admit that the
defendant Town of Greenburgh, is liable under the doctrine of respondent superior for the actions
of the individual defendants within the scope of their employment and leaves all questions of law
to the Court.

TWENTY-FIFTH: Denies the allegations of paragraph “115,” except to admit that the
defendant, Town of Greenburgh, is responsible under the doctrine of respondent superior for the
actions of its employees within the scope of their employment and leaves all questions of law to
the Court.

AS AND FOR A FIRST
AFFIRMATIVE DEFENSE

The answering defendants at all times acted in good faith and are protected by qualified
immunity.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE

The Complaint fails to state a federal or state cause of action.

 

 
 

Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 6 of 8

AS AND FOR A THIRD AFFIRMATIVE DEFENSE
There was reasonable suspicion to detain Jonathan Maldonado.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
The plaintiff's New York state law and federal causes of action are barred by the applicable
state of limitations.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
The plaintiff has failed to meet all conditions precedent to suit under state law.
AS AND FOR A SXTH AFFIRMATIVE DEFENSE
The plaintiff has failed to comply with the requirements of New York State General
Municipal law section 50(e) as a result of which her state law claims should be dismissed.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
There was probable cause to arrest Jonathan Maldonado.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
Any acts of the answering defendants which are alleged to have negligently caused any
physical injury and/or emotional damage were caused by the culpable conduct of Jonathan
Maldonado.
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
If the plaintiff has recovered the costs of medical and hospital care and hospital loss, other
economic loss and any future losses or expenses in whole or in part from collateral sources, then
any award made to plaintiff shall be reduced in accordance with the provisions of New York State

Civil Practice Law and Rules section 4545(c).

 

 
Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 7 of 8

AS AND FOR A TENTH AFFIRMATIVE DEFENSES

The answering defendants are shielded against liability for any acts of negligence based

the doctrine of governmental function immunity.

AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

The cause of action for excessive use of force and unreasonable search and seizure must

be dismissed because there was no Fourth Amendment seizure.

WHEREFORE, the answering defendants demand judgment dismissing the Complaint,

together with cost and the disbursements.

DATED: White Plains, New York
December 15, 2018

THOMAS J. TROETTI (7184)

Attorney for Defendants, POLICE OFFICER

JEAN-PAUL LARA, LIEUTENANT GREGORY P.
ATTALIENTI, POLICE OFFICER S.H. DEASTIS,
POLICE OFFICER S.M. HARDING, POLICE
OFFICERB.P. DOHERTY, POLICE OFFICER M.C.
COLE, POLICE OFFICER A. MARZELLA,

POLICE OFFICER A.B. PREISER, POLICE OFFICER
RICHARD MAGUIRE, DETECTIVE/PARAMEDIC
SEAN FREEMAN

305 Old Tarrytown Road

White Plains, New York 10603

(914) 946-1875

TO: NEWMAN FERRARA, LLP
Attorneys for NANCY MALDONADO, AS THE ADMINSTRATRIX
OF THE ESTATE OF JONATHAN MALDONADO
1250 Broadway, 27th Floor
New York, New York 10001

 

 

 
 

Case 7:18-cv-11077-KMK-AEK Document 33 Filed 12/14/18 Page 8 of 8

TIMOTHY LEWIS, Town Attorney
Attorney for EMT F/N/U THOMPSON,
PARAMEDIC KENNETH MORELLO and
TOWN OF GREENBURGH

177 Hillside Avenue

Greenburgh, New York 10603

 

 
